Case 3:19-cv-00752-HEH Document 23 Filed 03/16/21 Page 1 of 1 PagelD# 182

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JEFFREY R. T., )
Plaintiff,
V. Civil No. 3:19¢v752-HEH
ANDREW M. SAUL,
Commissioner of Social Security, )
Defendant.
FINAL ORDER

(Adopting Report and Recommendation of the Magistrate Judge)

This matter is before the Court on the Report and Recommendation of the
Magistrate Judge (R&R) entered on February 25, 2021 (ECF No. 22). The time to file
objections has expired and neither party has objected to the R&R. Having considered the
matter and deeming it otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge (ECF No. 22) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (ECF No. 12) is GRANTED.
(3) | Defendant’s Motion for Summary Judgment (ECF No. 18) is DENIED.
(4) The decision of the Commissioner is VACATED and REMANDED.
The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

It is so ORDERED. ANE
/s/

Henry E. Hudson
Senior United States District Judge

 

Date: Marah 16,202)
Richmond, Virginia
